UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: June 30, 2008 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the period ended June 30, 2008 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception A 2-28-06 28.79%   8.09% 19.46% 28.79%   17.88% B 2-28-06 29.16   7.77 19.73 29.16   17.20 C 2-28-06 26.22   6.65 16.36 26.22   14.83 I 1 2-28-06 24.69   5.65 15.02 24.69   12.70 NAV 1 12-28-06 24.63   14.93 15.08 24.63   21.62 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until April 30, 2009. The net expenses are as follows: Class A  1.58%, Class B  2.28%, Class C 2.28%, Class I  1.16%, Class NAV  1.11%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  2.13%, Class B  2.84%, Class C  2.83%, Class I  1.71%, Class NAV  1.66%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I and NAV share prospectuses. 6 International Classic Value Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in International Classic Value Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the MSCI EAFE Net Total Return Index. With maximum Class Period beginning Without sales charge sales charge Index B 2-28-06 $8,527 $8,280 $11,809 C 2 2-28-06 8,517 8,517 11,809 I 3 2-28-06 8,730 8,730 11,809 NAV 3 12-28-06 7,838 7,838 9,919 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I and Class NAV shares, respectively, as of June 30, 2008. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. MSCI EAFE Net Total Return Index (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. As of June 2007, the MSCI EAFE Index consisted of the following 21 developed market country indexes: Australia, Austria, Belgium, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Italy, Japan, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland and the United Kingdom. Returns are calculated and presented net of withholding tax. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I and Class NAV share prospectuses. Semiannual report | International Classic Value Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on January 1, 2008 with the same investment held until June 30, 2008. Account value Ending value Expenses paid during on 1-1-08 on 6-30-08 period ended 6-30-08 1 Class A $1,000.00 $847.50 $7.67 Class B 1,000.00 845.00 10.92 Class C 1,000.00 844.80 10.87 Class I 1,000.00 849.80 5.34 Class NAV 1,000.00 849.20 5.10 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at June 30, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 International Classic Value Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on January 1, 2008, with the same investment held until June 30, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 1-1-08 on 6-30-08 period ended 6-30-08 1 Class A $1,000.00 $1,016.60 $8.37 Class B 1,000.00 1,013.00 11.91 Class C 1,000.00 1,013.10 11.86 Class I 1,000.00 1,019.10 5.82 Class NAV 1,000.00 1,019.30 5.57 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.67%, 2.38%, 2.37%, 1.16% and 1.11% for Class A, Class B, Class C, Class I and Class NAV, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/366 (to reflect the one-half year period). Semiannual report | International Classic Value Fund 9 Portfolio summary Top 10 holdings 1 Mitsubishi UFJ Financial Group, Inc. 5.0% Royal Bank of Scotland Group PLC 4.0% ING Groep NV 4.6% Sumitomo Mitsui Financial Group, Inc. 3.9% Koninklijke (Royal) Philips Electronics NV 4.3% GlaxoSmithKline PLC 3.9% HSBC Holdings PLC 4.2% Vivendi Universal SA 3.8% Alcatel-Lucent 4.1% Clariant AG 3.7% Sector distribution Financials 42% Telecommunication services 4% Consumer discretionary 16% Health care 4% Industrials 15% Utilities 1% Information technology 9% Other 3% Materials 6% 1 As a percentage of net assets on June 30, 2008. 2 Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 International Classic Value Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 6-30-08 (unaudited) This schedule contains one main category: common stocks. Common stocks are further broken down by country. Issuer Shares Value Common stocks 99.73% (Cost $26,666,271) Australia 2.52% Amcor Ltd. (Paper Packaging) 113,850 551,171 Bermuda 3.03% RenaissanceRe Holdings Ltd. (Reinsurance) 14,825 662,233 Canada 1.40% Magna International, Inc. (Class A) (Auto Parts & Equipment) 5,150 305,086 France 13.84% Alcatel-Lucent (Communications Equipment) 146,575 890,795 Credit Agricole SA (Diversified Banks) 36,296 741,761 Thales SA (Aerospace & Defense) 9,800 558,554 Vivendi Universal SA (Movies & Entertainment) 21,925 831,931 Greece 0.85% Public Power Corp. (Electric Utilities) 5,375 186,179 Hong Kong 3.02% Johnson Electric Holdings Ltd. (Electrical Components & Equipment) 1,478,725 659,971 Ireland 1.13% Kerry Group PLC (Class A) (Packaged Foods & Meats) 8,350 247,158 Italy 2.08% Finmeccanica SpA (Aerospace & Defense) 17,350 455,644 Japan 19.92% Canon, Inc. (Office Electronics) 7,000 359,938 Mitsubishi UFJ Financial Group, Inc. (Diversified Banks) 122,975 1,089,791 Nippon Television Network Corp. (Broadcasting & Cable TV) 2,300 262,956 Ricoh Co., Ltd. (Office Electronics) 28,000 505,232 Sumitomo Mitsui Financial Group, Inc. (Diversified Banks) 113 850,280 Sumitomo Rubber Industries, Ltd. (Tires & Rubber) 86,150 642,565 Tokyo Electron Ltd. (Semiconductor Equipment) 6,500 374,629 USS Co., Ltd. (Automotive Retail) 4,040 266,708 Netherlands 14.78% Aegon NV (Life & Health Insurance) 45,082 597,152 ING Groep NV (Diversified Financial Services) 31,450 1,002,959 Koninklijke (Royal) Philips Electronics NV (Industrial Conglomerates) 27,700 942,465 Unilever NV (Packaged Foods & Meats) 24,175 686,266 See notes to financial statements Semiannual report | International Classic Value Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Norway 1.50% Den Norske Bank (Diversified Banks) 25,700 326,977 Puerto Rico 1.42% Popular, Inc. (Regional Banks) 46,950 309,401 South Korea 5.93% Kookmin Bank (Diversified Banks) 11,175 660,212 Korea Electric Power Corp. (Electric Utilities) 10,910 320,714 Samsung Electronics Co., Ltd. (Semiconductors) 525 313,680 Switzerland 6.90% Clariant AG (Specialty Chemicals) (I) 79,175 803,724 UBS AG (Diversified Capital Markets) (I) 33,568 704,516 United Kingdom 21.41% Aviva PLC (Multi-Line Insurance) 51,800 516,917 British Sky Broadcasting Group PLC (Broadcasting & Cable TV) 35,350 332,341 Compass Group PLC (Restaurants) 64,950 490,958 GlaxoSmithKline PLC (Pharmaceuticals) 37,925 840,763 HSBC Holdings PLC (Diversified Banks) 58,919 910,396 Rentokil Initial PLC (Environmental & Facilities Services) 357,350 706,444 Royal Bank of Scotland Group PLC (Diversified Banks) 205,456 879,853 Total investments (Cost $26,666,271)  99.73% Other assets and liabilities, net 0.27% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (I) Non-income producing security  At June 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $26,798,836. Net unrealized depreciation aggregated $5,010,516, of which $392,398 related to appreciated investment securities and $5,402,914 related to depreciated investment securities. See notes to financial statements 12 International Classic Value Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 6-30-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (Cost $26,666,271) $21,788,320 Receivable for investments sold 259,748 Receivable for shares sold 3,147 Dividends and interest receivable 71,576 Receivable from affiliates 27,905 Total assets Liabilities Foreign currency due to custodian at value (Cost $110,476) 110,285 Due to custodian 17,751 Payable for shares repurchased 82,249 Payable for forward foreign currency exchange contracts (Note 2) 119 Payable to affiliates Management fees 21,416 Distribution and service fees 5,483 Other 8,394 Other payables and accrued expenses 58,460 Total liabilities Net assets Capital paid-in 27,753,389 Accumulated net realized loss on investments (1,417,178) Net unrealized depreciation of investments and translation of assets and liabilities in foreign currencies (4,875,158) Accumulated net investment income 385,486 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($9,995,558 ÷ 1,207,215 shares) $8.28 Class B ($938,204 ÷ 114,057 shares) 1 $8.23 Class C ($2,295,242 ÷ 279,317 shares) 1 $8.22 Class I ($2,538,697 ÷ 305,157 shares) $8.32 Class NAV ($6,078,838 ÷ 733,722 shares) $8.28 Maximum offering price per share Class A ($8.28 ÷ 95%) 2 $8.72 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Semiannual report | International Classic Value Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 6-30-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $52,996) $573,312 Interest 6,331 Total investment income Expenses Investment management fees (Note 3) 136,219 Distribution and service fees (Note 3) 36,273 Transfer agent fees (Note 3) 21,370 Accounting and legal services fees (Note 3) 1,392 Blue sky fees 50,376 Custodian fees 27,746 Printing fees 12,469 Professional fees 9,598 Trustees fees 1,066 Miscellaneous 12,784 Total expenses Less expense reductions (Note 3) (107,911) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments (618,797) Foreign currency transactions (13,936) Change in net unrealized appreciation (depreciation) of Investments (3,956,647) Translation of assets and liabilities in foreign currencies 1,172 Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 1-1-08 to 6-30-08. See notes to financial statements 14 International Classic Value Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 12-31-07 6-30-08 1 Increase (decrease) in net assets From operations Net investment income $348,006 $378,261 Net realized gain (loss) 143,835 (632,733) Change in net unrealized appreciation (depreciation) (3,059,389) (3,955,475) Decrease in net assets resulting from operations Distributions to shareholders From net investment income Class A (124,033)  Class B (2,538)  Class C (6,886)  Class I (65,900)  Class R1 (120,035)  From net realized gain Class A (318,853)  Class B (29,611)  Class C (80,346)  Class I (114,863)  Class R1 (158,150)   From Fund share transactions (Note 4) Total increase (decrease) Net assets Beginning of period 27,287,466 28,204,299 End of period 2 1 Semiannual period from 1-1-08 to 6-30-08. Unaudited. 2 Includes undistributed net investment income of $7,225 and $385,486, respectively. See notes to financial statements Semiannual report | International Classic Value Fund 15 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 12-31-06 1 12-31-07 6-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.05 0.12 0.13 Net realized and unrealized gain (loss) on investments 1.08 (1.03) (1.62) Total from investment operations Less distributions From net investment income (0.04) (0.10)  From net realized gain (0.06) (0.25)  Total distributions  Net asset value, end of period Total return (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions) $19 $13 $10 Ratios (as a percentage of average net assets): Expenses before reductions 2.67 7 2.13 2.70 7 Expenses net of all fee waivers, if any 1.52 7 1.58 1.67 7 Expenses net of all fee waivers and credits 1.52 7 1.58 1.67 7 Net investment income 0.60 7 1.08 2.80 7 Portfolio turnover (%) 20 53 16 1 Beginning of operations from 2-28-06 to 12-31-06. 2 Semiannual period from 1-1-08 to 6-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements 16 International Classic Value Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 12-31-06 1 12-31-07 6-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income (loss) 3 (0.01) 0.04 0.09 Net realized and unrealized gain (loss) on investments 1.09 (1.02) (1.60) Total from investment operations Less distributions From net investment income (0.03) (0.02)  From net realized gain (0.06) (0.25)  Total distributions  Net asset value, end of period Total return (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions) $1 $1 $1 Ratios (as a percentage of average net assets): Expenses before reductions 3.37 7 2.84 3.36 7 Expenses net of all fee waivers, if any 2.22 7 2.28 2.38 7 Expenses net of all fee waivers and credits 2.22 7 2.28 2.37 7 Net investment income (loss) (0.17) 7 0.33 2.07 7 Portfolio turnover (%) 20 53 16 1 Beginning of operations from 2-28-06 to 12-31-06. 2 Semiannual period from 1-1-08 to 6-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements Semiannual report | International Classic Value Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 12-31-06 1 12-31-07 6-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income (loss) 3 (0.02) 0.04 0.09 Net realized and unrealized gain (loss) on investments 1.08 (1.01) (1.60) Total from investment operations Less distributions From net investment income (0.03) (0.02)  From net realized gain (0.06) (0.25)  Total distributions  Net asset value, end of period Total return (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions) $4 $3 $2 Ratios (as a percentage of average net assets): Expenses before reductions 3.37 7 2.83 3.39 7 Expenses net of all fee waivers, if any 2.22 7 2.28 2.37 7 Expenses net of all fee waivers and credits 2.22 7 2.28 2.37 7 Net investment income (loss) (0.28) 7 0.35 2.06 7 Portfolio turnover (%) 20 53 16 1 Beginning of operations from 2-28-06 to 12-31-06. 2 Semiannual period from 1-1-08 to 6-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements 18 International Classic Value Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 12-31-06 1 12-31-07 6-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.06 0.15 0.15 Net realized and unrealized gain (loss) on investments 1.09 (1.01) (1.62) Total from investment operations Less distributions From net investment income (0.04) (0.15)  From net realized gain (0.06) (0.25)  Total distributions  Net asset value, end of period Total return (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions) $2 $4 $3 Ratios (as a percentage of average net assets): Expenses before reductions 2.32 7 1.71 2.00 7 Expenses net of all fee waivers, if any 1.17 7 1.16 1.16 7 Expenses net of all fee waivers and credits 1.17 7 1.16 1.16 7 Net investment income 0.70 7 1.41 3.31 7 Portfolio turnover (%) 20 53 16 1 Beginning of operations from 2-28-06 to 12-31-06. 2 Semiannual period from 1-1-08 to 6-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements Semiannual report | International Classic Value Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS NAV SHARES Period ended 12-31-06 1 12-31-07 6-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 (0.00) 4 0.15 0.15 Net realized and unrealized gain (loss) on investments 0.01 (1.01) (1.62) Total from investment operations Less distributions From net investment income  (0.19)  From net realized gain  (0.25)  Total distributions   Net asset value, end of period Total return (%) 7 Ratios and supplemental data Net assets, end of period (in millions)  8 $7 $6 Ratios (as a percentage of average net assets): Expenses before reductions 0.94 9 1.66 1.46 9 Expenses net of all fee waivers, if any 0.94 9 1.11 1.11 9 Expenses net of all fee waivers and credits 0.94 9 1.11 1.11 9 Net investment income (0.94) 9 1.37 3.38 9 Portfolio turnover (%) 20 10 53 16 1 Beginning of operations from 2-28-06 to 12-31-06. 2 Semiannual period from 1-1-08 to 6-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Less than $0.01 per share. 5 Assumes dividend reinvestment and does not reflect the effect of sales charges. 6 Total return would have been lower had certain expenses not been reduced during the periods shown. 7 Not annualized. 8 Less than $500,000. 9 Annualized. 10 Portfolio turnover reflects the period ended 12-31-06. See notes to financial statements 20 International Classic Value Fund | Semiannual report Notes to financial statements (unaudited) Note 1 Organization John Hancock International Classic Value Fund (the Fund) is a non-diversified series of John Hancock Capital Series (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve long-term growth of capital. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I and Class NAV shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B, Class C, Class I and Class NAV shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
